IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BARBARA LINDE, IN HER OWN RIGHT            : No. 25 MAL 2020
AND BARBARA LINDE ON BEHALF OF             :
LINDE CORPORATION,                         :
                                           : Petition for Allowance of Appeal
                   Respondent              : from the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
SCOTT LINDE, ROBERT L. HESSLING,           :
ROBERT M. MCGRAW, PAUL FEDOR,              :
CHRISTOPHER LANGEL, ALFRED                 :
OSTROSKI, MICHAEL BOCHNOVICH,              :
LINDE CORPORATION AND SCOTT                :
LINDE FAMILY'S CORPORATION TRUST,          :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.